 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JEROME LEE CROSS,                                 Case No. 1:18-cv-00821-LJO-JDP

12                      Petitioner,                    ORDER GRANTING PETITIONER’S
                                                       MOTION TO AMEND PETITION FOR
13         v.                                          WRIT OF HABEAS CORPUS

14   RICK RILL,                                         ECF No. 17
                        Respondent.
15

16            Petitioner Jerome Lee Cross, a state prisoner without counsel, seeks a writ of habeas

17   corpus under 28 U.S.C. § 2254. ECF No. 1. The parties have fully briefed the petition, but

18   petitioner has included as part of his traverse a motion to amend the petition. ECF No. 17. It

19   appears to us that petitioner raises certain new arguments for the first time in his traverse and that

20   he seeks the amendment of the petition as a way of having those new arguments considered by

21   the court. We will grant petitioner’s motion to amend and consider the newly raised arguments.

22   The government need not file a response to the newly-raised arguments absent court order.

23            Order

24            Petitioner’s motion to amend petition, ECF No. 17, is granted.

25
     IT IS SO ORDERED.
26
27
     Dated:      July 31, 2019
28                                                         UNITED STATES MAGISTRATE JUDGE
                                                       1
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
     2
